 BULKMATIC  TRANSPORT CO. 621Bulkmatic Transport Company and Local Union No. 407 a/w the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America.  Case 8ŒCAŒ33405 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On October 25, 2002, Administrative Law Judge Mar-garet G. Brakebusch issued the attached bench decision, supplemented by a written certification and Order dated November 29, 2002.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings,1 findings, and conclusions and to adopt the recommended Order.2   ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Bulkmatic Transport Com-pany, Cleveland, Ohio, its officers, agents, successors, and assigns, shall take the action set forth in the Order.   APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD                                                            1 We agree with the judge that the Respondent violated Sec. 8(a)(5) and (1) of the Act by ceasing to deduct and remit dues to the Union upon expiration of the rider agreement but before the expiration of the master agreement.  The rider agreement, which contained articles relat-ing to matters such as wages, and health and welfare and pension bene-fits, expired April 30, 2002. The master agreement, which contained the dues-checkoff obligation and provisions pertaining to union security, among other things, expired March 31, 2003. We find the parties in-tended that the provisions of the two agreements would expire at differ-ent times, and that the separate expiration dates were not inconsistent clauses in the collective-bargaining agreements. We do not rely upon the judge™s conclusion that the master agreement contained substantial terms and thus would be a contract bar.  Rather, we rely upon the fact that the master agreement contained the checkoff clause, and thus the expiration date of that contract governed the termination date for checkoff. Member Liebman dissented in Hacienda Resort Hotel & Casino, 331 NLRB 665 (2000), vacated sub nom. Local Executive Board of Las Vegas Culinary Workers Local 226 v. NLRB, 309 F.3d 578 (9th Cir. 2002), relied on by the judge.  However, she and Member Walsh find it unnecessary here to reach the issue decided in that case. 2 We shall substitute a new notice to conform to the judge™s Order. An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT fail and refuse to deduct and remit to the Union the union dues required by the Master Freight Agreement and Central States Truckload and Steel Sup-plement Agreement. WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act.  WE WILL, within 14 days of the date of the Board™s Order, begin deducting and remitting to the Union dues owed to the Union as required under the terms of the 1998Œ2003 Master Freight Agreement and Central States Truckload and Steel Supplement Agreement and WE WILL reimburse the Union for the losses resulting from our failure to deduct and remit union dues since May 1, 2002. BULKMATIC TRANSPORT CO.  Nancy Rrecko, Esq., for the General Counsel. Brian W. Easley, Esq. and Andrew Szot, Esq., for the Respon-dent. Diana S. Brown, Esq., for the Charging Party. SUPPLEMENT TO BENCH DECISION STATEMENT OF THE CASE MARGARET G. BRAKEBUSCH, Administrative Law Judge.  I heard this matter at Cleveland, Ohio, on October 24 and 25, 2002. At the close of evidence and argument, I delivered a bench decision pursuant to Section 102.25 (a)(10) of the Board™s Rules and Regulations, finding that the Company had engaged in certain unfair labor practices.  Specifically, I found that the Company has engaged in violations of 29 U.S.C. §158 (a)(1) and (5).  This certification of that Bench Decision, along with the order that appears below, triggers the time period for filing an appeal (exceptions) to the National Labor Relations Board. For the reasons stated by me on the record at the close of the trial, and by virtue of the prima facie case established by the General Counsel, I found that Bulkmatic Transport Company violated Section 8(a)(1) and (5) of the Act by its discontinuance of dues checkoff in about May 2002.  I rejected the Company™s 340 NLRB No. 74  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622 argument that its obligation to deduct union dues ceased upon 
the expiration of the parties™ rider agreement to the master 
agreement.  As found by the Board in 
Hacienda Resort Hotel & 
Casino, 331 NLRB 665 (2000), an employer™s obligation to 
continue a dues-checkoff arrangeme
nt expires with the contract 
that created the obligation.  I did not find such expiration in the 

instant case. The record did not demonstrate that the Com-
pany™s contractual obl
igations under the master agreement were 
terminated upon the expiration of the rider agreement.  I found 

no documentary evidence or tes
timony to support a finding that 
the parties intended for the expiration of the rider to extinguish 
or terminate the master agreement.  Inasmuch as the Company 
unilaterally ceased to deduct 
union dues when there had been no termination of the collective-bargaining agreement that cre-
ated the Company™s obligation to do so, I find that the Com-
pany has violated Section 8(a)(1) and (5) of the Act. 
I certify the accuracy of the portion of the transcript, as cor-
rected, pages 71 to 90, containing my Bench Decision, and I 
attach a copy of that portion of the transcript, as corrected as 
ﬁAppendix A.ﬂ  The decision is fu
rther supplemented to include 
the following recommended Order and proposed notice to em-
ployees.  A copy of the notice to employees is attached hereto 
as ﬁAppendix B.ﬂ CONCLUSIONS OF LAW 
1. The Company, Bulkmatic Transport Company, is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.  
2. The Union, Local Union No. 407 A/W The International 
Brotherhood of Teamsters, Chauffeurs, Warehousemen and 
Helpers of America is a labor 
organization within the meaning 
of Section 2(5) of the Act.  
3. The following employees of the Company constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act. 
 All drivers domiciled and located at the Company™s 1635 
Merwin Avenue, Cleveland, Ohio terminal, but excluding 
all office clericals, guards, a
nd supervisors as defined in 
the Act. 
 4. By unilaterally fa
iling and refusing to deduct and remit to 
the Union proper dues from the unit employees since on or 

about May 1, 2002, the Company has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
5. The Company™s unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act.  
REMEDY Having found that the Company has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Specifically, I have found that the 
Company violated Section 8(a)(1) and (5) of the Act by its 
failure to deduct and remit union dues to the Union after May 1, 
2002. Accordingly, the Company must deduct and remit union 
dues as required by the collective-bargaining agreement and 
must reimburse the Union for its failure to do so since May 1, 
2002, with interest as prescribed in
 El Centro Community Men-
tal Health Center
, 266 NLRB 1 (1983).  
New Horizons for the 
Retarded, 283 NLRB 1173 (1987).  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Bulkmatic Transport Company, Cleveland, 
Ohio, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to deduct and remit to the Union, the 
union dues as required by the master freight agreement and 
central states truckload and 
steel supplement agreement.  
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act.  
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of the date of this order, begin deducting 
and remitting to the Union dues owed to the Union as required 
under the terms of the 1998Œ2003 Master Freight Agreement 
and Central States Truckload 
and Steel Supplem
ent Agreement and reimburse the Union for the losses resulting from Respon-
dent™s failure to deduct and 
remit union dues since May 1, 
2002, as set forth in the remedy section of this decision. 
(b) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, Social Security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary 
to analyze the amount of reim-
bursement due under the terms of this Order. 
(c) Within 14 days after service by the Region, post at its 
Cleveland, Ohio facility copies of the attached notice marked 
ﬁAppendix.ﬂ4 Copies of the notice, on forms provided by the 
Regional Director for Region 8, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since May 1, 2002. 
                                                          
 3  If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all pur-

poses.  
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  BULKMATIC TRANSPORTATION CO. 623(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 APPENDIX A 
 71  This is the resumption of Bulkmatic Transport Company, 8-

CA-33405 and this is the 25th of October 2002.  Counsel gave 
closing arguments yesterday and I am now prepared to give a 
bench decision in this matter pursuant to the Board™s Rules and 
Regulations under Section 102.35 
(a)(10). Initially however, I 
want to commend counsel for presenting a very efficient and 

focused presentation of evidence, as well as having articulated 
very concise and well-reasoned 
arguments. Additionally, your 
courtesy to each other and the professionalism that you have 

demonstrated have been exemplary. 
This is an unfair labor practice case prosecuted by the Na-
tional Labor Relations Board™s General Counsel, acting through 
the Regional Director for Region 8 of the National Labor Rela-
tions Board, hereinafter the Board. Following an investigation 
by Region 8™s staff, the Regional 
Director for Region 8 issued a 
Complaint and Notice of Hearing on July 30, 2002 against 
Bulkmatic Transport Company, hereinafter Company, based 
upon an unfair labor practice charge filed on May 28, 2002 by 
Local Union No. 407 A/W The International Brotherhood of 
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, hereinafter the Union.  The complaint alleges that on or 
about May 1, 2002, the Company fail
ed to continue in effect all 
the terms and conditions of the Master Freight Agreement and 
the Central States Truckload an
d Steel Supplement by ceasing 
to check off and remit dues to the union.  The Complaint al-

leges that such action is in viol
ation of Section 8(a)(1) and (5) 
of the Act.  The Company filed an answer, denying the essen-

tial allegations in the Complaint.   
 72  I have considered the entire record
 in arriving at this decision.  
While this case requires no credibility resolutions, I have care-
fully observed the three witnesses as they have testified and I 
have considered their testimony 
with other record evidence.  
Although there may be evidence or
 counsel™s arguments that I 
do not specifically mention in the decision, I have not failed to 
consider such evidence or argument.   Certain of the facts in 
this case are admitted, stipulated or undisputed.  I am required 
to set forth certain of those fact
s, such as the jurisdictional in-
formation, which I shall now do.  It is admitted that the Com-

pany is an Illinois corporation, 
with an office and place of busi-ness in Cleveland, Ohio where it has been acting as a common 

carrier specializing in interstate
 transportation of dry and liquid 
bulk commodities.  Annually, the Company, in conducting its 

business operations derives gross revenues in excess of $50,000 
for the transportation of freight from the State of Ohio directly 
to points located outside the state of Ohio.  
The evidence establishes and the parties admit that the Com-
pany is an employer engaged in commerce within the meaning 
of Section 2(2), (6), and (7) of the National Relations Act, as 
amended, hereinafter the Act.  I find the Company to be an 
employer engaged in commerce within the meaning of the Act. 
The parties admit that the Union is a labor organization within 
the meaning of Section 2(5) of the Act and I so find.  
 73  It is undisputed that certain of the Company™s employees; 
herein called the Unit, constitute a unit appropriate for the pur-
poses of collective bargaining w
ithin the meaning of Section 9 
(b) of the Act.  The employees included in the Unit are: 
All drivers domiciled and lo
cated at the Employer™s 1635 
Merwin Avenue, Cleveland, Ohio terminal, but
 excluding all office clerical, guards, and supe
rvisors as defined in the Act. 
Background Information 
It is undisputed that the Union has represented the Unit em-
ployees since 1978.  Currently, there are four employees in the 

bargaining unit and three of thos
e employees have been repre-
sented by the Union for more than twenty years. The Company 
admits that at all material times, the Union has been the desig-
nated exclusive collective bargaining representative of employ-
ees in the Unit, and that the 
Company has recognized the Union 
since August 10, 1998  
By joint stipulation, the parties submitted into evidence a 
copy of the Master Freight Agreement and Central States 
Truckload and Steel Supplement Ag
reement, hereinafter Master 
Agreement covering the period from April 1, 1998 through 
March 31, 2003. There is no dispute that the Company and the 
Union are both signatory to that agreement. Union President 
Alex Adams testified that when he became President of Local 
407 in 2000, he had occasion to review the collective bargain-
ing agreements on file  
 74  with the Union. He discovered 
that he did not have a signed 
copy of the Master Agreement with not only the Company but 
also three other employers as well.  He sent the agreement to 
the Company and it was returned with a signature. Adams con-
firmed that the Company has abided by the terms of the agree-
ment even before the 2000 signing of the document.   The Mas-
ter Agreement that was admitted into evidence contains the 
signature of the Company™s Vice President of Operations, Mike 
Brown.  At the time that Br
own signed the agreement on April 
27, 2000, he was the Company™s Re
gional Operations Manager.  
Section 1 of the Master Agreement provides that the execu-
tion of the agreement on the part 
of the employer shall apply to 
all operations of the employer which are covered by this 
agreement and shall have application to the work performed 
within the classifications defined and set forth in the agree-
ments supplemented hereto.  Th
e agreement further states: 
 ﬁThere are several segments of the trucking industry covered by 
this agreement and for this 
reason Supplemental Agreements are provided for each of the specific types of work performed 

by the various classifications of
 employees controlled by this 
Master Agreement.  All such Supplemental Agreements are 
subject to and controlled by the terms of this Master Agreement 
and are sometimes referred to 
herein as ﬁSupplemental Agree-
mentsﬂ. 
Article 3, Section 3 of the Master Agreement provides that: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624 75  ﬁThe Employer agrees to deduct from the pay of all employees 
covered by this Agreement the du
es, initiation fees and/or uni-form assessments of the Loca
l Union having jurisdiction over 
such employees and agrees to remit to said Local Union all 
such deductions.ﬂ  By joint stipulation, the parties submitted into evidence a 
copy of a document captioned as ﬁRider to Central States Area 
Iron and Steel and Truckload Agreementﬂ, hereinafter Rider.  
The agreement provides that the agreement shall be in effect for 
the period of April 1, 1998 through April 30, 2002.  The Rider 
specifies that it is an agreement between the Company and the 
Union concerning all drivers domiciled and located at the Com-
pany™s 1635 Merwin Ave, Clevela
nd, Ohio facility.  The agree-
ment further provides that the Rider shall be attached to and 
become a part of the current Central States Area Iron and Steel 
and Truckload Agreement and any successor agreement thereto. 
The Rider further provides that if any article or paragraph of the 
Rider conflicts or is inconsistent
 with the Central States Iron and 
Steel and Truckload Agreement, the article or paragraph of the 

Rider shall supersede the Master Agreement.  Article 12 of the 
Rider provides that it shall be effective as of April 1, 1998 and 
shall remain in full force and effect through the 30th day of 
April 2002.  The agreement further states: ﬁIt is understood and 
agreed that either party may, by proper written notification to 
the other party at least sixty days prior to the expiration date of 
April 30, 2002, terminate or request negotiations to modify this 
Rider.ﬂ  The document is
 dated August 10, 1998.  76 The Rider contains separate arti
cles relating to wages, casual 
employees, holidays, va
cations, sick days, 
meals, lodging, fu-neral leave, health and welfare,
 and pension.  The Rider spe-cifically states that while the Rider incorporates certain portions 

of the Master Agreement, the Company is not agreeing to be 
part of, or party to, any multi-employer bargaining unit.  The 
Rider further provides that its 
terms apply only to the employ-
ees at the Company™s Merwin Avenue terminal facility.  Article 
11 of the Rider confirms that the cost of living and eight-hour 
guarantee provisions of the Mast
er Agreement do not apply to 
employees covered by the Rider.   The last page of the docu-
ment contains an Addendum to the Rider, supplementing Arti-
cle 9 relating to Pension. The addendum provides: 
 ﬁPursuant to Article 61 of the Area Agreement, the Company 
shall pay effective April 1, 1998 through March 31, 1999 the 
sum of $124.00 per week as pension contributions for each 
regular employee covered by this
 Rider.  Effective April 1, 
1999 through March 31, 2000, the Company shall pay $136.00 
per week for each regular employee covered by this Rider.  
Effective April 1, 2000 through March 31, 2001, the Company 
shall pay $150.00 per week for each regular employee covered 
by this Rider.  Effective April 1, 2001 through March 31, 2002, 
the Company shall pay $158.00 per week for each regular em-
ployee covered by this Rider.  Effective April 1, 2002 through 
March 31, 2003, the Company shall pay $166.00 per week for 
each regular employee covered by this Rider.  The Company 
shall pay the daily rate for each casual employee covered by 
this Rider.ﬂ 
The Rider agreement was signed by a representative of the 
Union and by Mike Brown for the Company and dated April 
30, 1999 and April 23, 1999, respectively.  
 77  Mike Brown testified that he was the sole negotiator for the 
Company during the negotiations for the 1998 Rider agreement.  
He recalls that the Union and the Company had only one bar-
gaining session that was held at the Union™s office.  The Com-
pany offered no proposals to the previously negotiated agree-
ment.  Brown recalls that the Union proposed changes with 
respect to wages, casual employ
ees, sick days and health and 
welfare and these were incorporated into the agreement. He 

testified that the Union also prop
osed the term of the agreement. 
Brown described the Rider agreement as what the parties 
ﬁlived and died by.ﬂ In explaining the importance of the Rider 
agreement, he testified that he had not even seen the Master 
Agreement at the time that he negotiated the Rider Agreement.  
He recalled that he had not seen the Master Agreement until the 
Union sent him the copy for signing in April 2000. Brown testi-
fied that during the Rider negotiations, the Union had not ex-
plained what would happen if there was a difference in the 

terms of the Master Agreement and the Rider agreement. 
Termination of the Rider Agreement 
By a letter dated January 31, 200
2, Labor Attorney Lawrence 
C. DiNardo informed the Union that the Company desired to 
terminate the collective bargaining agreement between the 
Company and the Union for the Merwin Ave Unit employees.  
DiNardo confirmed that as required by law, the Company was 
prepared to negotiate in  
 78  good faith with the Union regarding a new agreement.  By let-
ter dated February 5, 2002, Un
ion President Alex Adams in-formed the Company that the Union desired to revise or change 

terms and/or conditions includi
ng monetaries and fringe bene-fits for the Rider to the Central States Area Iron and Steel and 
Truckload Agreement.  Adams 
suggested that negotiations 
might be completed before the April 30, 2002 expiration date of 

the Rider. Brown testified that the Union and the Company 
have engaged in two bargaining 
sessions for the negotiation of 
a new Rider agreement.  He recalls that the first session was 

only a brief meeting between the parties in Chicago.  The 
Company presented proposals during a second meeting that 
occurred sometime in April or May of 2002.  
In approximately mid-May, 
2002, the Union Steward noti-
fied Union Business Agent Benjamin Sizemore that the Com-
pany had ceased deducting Un
ion dues for its employees. 
Sizemore confirmed that the Union had never received any 
notice from the Company that it intended to cease dues deduc-
tion.  Union President Adams testified that the Company has 
deducted no Union dues since May 2002.  
On May 17, 2002, the Union filed a grievance concerning 
the Company™s failure to deduct Union dues from its members.  
By letter dated May 28, 2002, the Company responded to the 
Union™s grievance.  In its letter to the Union, the Company 
 BULKMATIC TRANSPORTATION CO. 625asserts that because of the expi
ration of the collective bargain-
ing agreement, the Company cannot lawfully deduct dues on 
behalf of the Union.  The Compan
y also asserts that because of 
the expiration of the collective bargaining agreement, there is 
no arbitration agreement  
 79  and the Company will not agree to submit the grievance to 

arbitration or resolution by any Joint Committee. 
The Company admits that it discontinued checking off and 
remitting dues to the Union upon the expiration of the collec-
tive bargaining agreement on April 30, 2002.  General Counsel 
submits that when the Company ceased check-off, it failed to 
continue in effect all the term
s and conditions of the Master 
Agreement and those terms and conditions of employment are 

mandatory subjects of bargaining
.  General Counsel asserts that 
by discontinuing dues check-off, the Company has interfered 

with, restrained and coerced employees in violation of Section 
8(a)(1) of the Act. General C
ounsel further asserts that the 
Company has failed and refused to bargain collectively and in 
good faith with the Union in violation of Section  8(a)(1) and 
(5) of the Act. 
The Company takes the position that the collective bargain-
ing agreement terminated on April 30, 2002 in accordance with 
Section 8(d) of the Act. The Company relies upon the Board™s 
ruling in Bethlehem Steel Corp
., 136 NLRB 1500, 1502 (1962), 
for the proposition that an empl
oyer does not commit an unfair 
labor practice by discontinuing due
s check-off after the expira-
tion of a collective bargaining agreement.  The Company fur-
ther argues that the unfair labor practices alleged are barred, in 
whole or in part, by Section 302 of the Labor Management 
Relations Act 29 U.S.C. Section 158, herein the LMRA.  The 
Company submits that pursuant to
 Section 302 of the LMRA, it 
is unlawful for an employer to 
pay money or anything of value 
to a labor union in the absence of a valid collective bargaining 
agreement. 
 80  Thus, there are two primary issues
 involved in this case.  The 
first issue is whether the Company violated the Act by ceasing 
to deduct union dues following the expiration of the Rider 
Agreement in April 2002.  In order to make this determination 
however, it is necessary to determine if there was an expiration 
of the collective bargaining agreement that created the contrac-
tual right to dues deduction.  As the Company™s counsel noted 
in oral argument, there is little factual dispute involved in this 
case.  The area of dispute is 
in interpretation of the existing 
facts.  General Counsel and th
e Charging Party maintain that 
while the Rider agreement expired in April 2002, the Master 
Agreement remains in full force and effect until March 31, 
2003.  By contrast, the Company argues that the parties™ Rider 
agreement was the primary agreem
ent and that upon its expira-
tion in April 2002, the Company™s check-off obligation also 

expired. 
Board precedent dictates that most contractually established 
terms and conditions of employme
nt are mandatory subjects of 
bargaining and cannot be changed 
unilaterally on 
contract expi-ration under NLRB v. Katz
, 369 U.S. 736 (1962).  Dues check-off however, has become one of t
hose exceptions to this general 
rule.  The parties do not dispute the well-established precedent 
that an employer™s obligation to continue a dues-check-off 
arrangement expires with the contract that created the obliga-
tion. The Board first addressed the issue of the survivability of 
dues check-off provisions in 
Bethlehem Steel, 136 NLRB 1500, 1502 (1962).  Since 1962, the Board has continued to find that 

an employer™s check-off obligation terminates with contract 
expiration.  Some of the more recent cases in which the Board 
has reiterated this holding are 
Hacienda Hotel 331  
 81  NLRB [665] (2000), 
Cotter & Co
. 331 NLRB [787] (2000
), 
Wilkes Telephone
 Membership Corp[.],
 331 NLRB [823] 
(2000), Frito Lay, Inc
., 333 NLRB [1296] (2001), and 
Outdoor Venture Corp[.],
 336 NLRB [1006] (2001).   
The Company argues that based on 
Bethlehem Steel and the subsequent cases, the expiration of the Rider agreement extin-
guished the Company™s check-off obligation.  Counsel points to 
the Rider™s preamble, giving controlling authority to the Rider in 
the event that any conflicts or 
inconsistencies arise between the 
master Agreement and the Rider Agreement. Counsel asserts 
that by the very language in the preamble it is apparent that the 
parties did not intend to create two agreements.  The Company 

asserts that the documents must 
be read together and cannot be treated separately. The Company further argues however, that 

while some portions of the Master Agreement become part of 
the Rider, others do not. By exam
ple, Counsel references Article X of the Rider that specifically negates the Company™s partici-
pation in any multi-employer bargaining unit. 
The Company further argues that one contract cannot have 
two expiration dates.  The Company takes the position that both 
the Union and the Company served written notice of intent to 
negotiate a new agreement.  The Company argues that such 
conduct demonstrates that the pa
rties understood that the con-
tract was going to expire. 
In support of its position, the Company cites 
Contempo De-sign Incorporated 226 F. 3d 535 (7th Cir. 2000) where the 
Court noted that the terms of a collective bargaining agreement 
are to be enforced strictly when the terms are unambiguous.  In 
North Drury   82  Lane Productions
, the Seventh Circuit Court of Appeals af-
firmed that it must enforce the terms of a collective agreement 
when those terms are unambiguous.  If the language of such an 
agreement lends itself to one re
asonable interpretation only, it 
is not ambiguous.  80 F.3d 203 (7th Cir. 1996).  The Company 
argues that there is no ambiguity in the language of the Rider 
and the parties™ intent to terminate the agreement on April 30, 
2002 is clear. The Company also argues however, that even if the language 
of the Rider was ambiguous with 
respect to the termination of 
the parties™ collective bargaining agreement, the Union and the 

General Counsel have provided in
sufficient evidence that the 
parties intended the agreement to continue beyond April 30, 
2002.  The Company cites to the Board™s decision in 
Sansla,  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626 Inc. 323 NLRB 107 (1997) in support of this argument.  In 
Sansla, the Board explained: 
 ﬁWhenever the terms of a written contract or other instrument 
are susceptible of more than one interpretation, or an ambiguity 
arises, or the intent or object of
 the instrument cannot be ascer-tained from the language employed therein, parole or extrinsic 
evidence may be introduced to show what was in the minds of 
the parties at the time of making the contract or executing the 
instrument, and to determine the object for or on which it was 
designed to operate.ﬂ 
The Company argues that neither the Union nor the General 
Counsel presented any evidence of
 what occurred in the Rider 
negotiations in 1998 and thus the 
record contains only the tes-
timony of Brown.  The Company contends that because Brown 

is the  
 83  only witness who actually partic
ipated in the Rider negotia-
tions, his testimony of the import of the Rider is undisputed and 
must be relied upon to cure any ambiguity in the language of 
the agreement.  I note however, 
that Brown recalled no discus-
sion with the Union during the Rider negotiations concerning 
what happens when there are inconsistencies in the terms of the 
two agreements.  In his testimony, Brown did not include any 
discussions of negotiations of 
the Master Agreement during the 
1998 rider negotiations. 
Counsel argues that the economic terms are embodied in the Rider and it is the Rider that has been the guiding force for the 
parties™ collective bargaining rela
tionship.  Counsel references 
Brown™s testimony that he had not even seen the Master 
Agreement at the time that he negotiated the Rider agreement. 
In its 1969 decision in Tri-State Transportation Company, Inc
. 179 NLRB 310, the Board dealt with the existence of both a 
master agreement and a supplemen
tal agreement in the context 
of a contract bar issue.  The Board determined that as the mas-
ter agreement and the supplemental agreem
ent had different 
dates, the one to be considered for election bar purposes was 
the agreement which embodied th
e basic terms and conditions 
of employment.  The Board found that most of the basis terms 
and conditions of employment 
were set out in the master 
agreement.  Terms relating to 
union-security, discharges and 
layoffs, grievance and arbitration,
 lock out and strikes, union 
steward visitation provisions as 
well as most general conditions 
were set out in the master 
agreement.  The supplemental 
agreement contained certain vari
ations in wages, vacations, holidays, dates of welfare and pension fund payments, and 

hours.  The Board stated: 
 84  ﬁSince these modifications deal only with the peculiarities of 
the Employer™s operations at this
 facility and in no way change 
the basic terms of employment covered by the master agree-

ment, their incorporation in the supplemental agreement does 
not warrant consideration of th
e supplemental ag
reement as the basic agreementﬂ 
 As Counsel for the General Counsel points out in oral argu-
ment, the terms contained in the master agreement and the sup-
plemental agreement in Tri State are consistent with the terms 

contained in the Master Agreement and the Rider in the present 
case. While the Rider may contain more economic terms than 
the Master Agreement, the Master Agreement contains the 
terms relating to seniority, the grievance procedure, work stop-
pages, closing of terminals and 
elimination of work, discharge 
and separation of employment, 
subcontracting, and drug test-

ing.  The Board has long determined that to serve as a bar, a 
contract must contain substant
ial terms and conditions of em-
ployment deemed sufficient to 
stabilize the bargaining relation-
ship.  It will not constitute a bar if it is limited to wages only, or 
to one or several provisions not
 deemed substantial.   See 
Appa-lachian Shale Products Co
. 121 NLRB 1160 (1958). 
 Noting the Board™s holdings in 
Tri-State Transportation Com-pany, Inc
., 
Appalachian
 Shale
, and Cooper Tank and Welding 
Corp., 328 NLRB [759] (1999), I find that the terms embodied 
in the Master Agreement are suffi
ciently substantial to not only 
act as a contract bar, but also to constitute the basic agreement. 
There is no question that the preamble of the Rider provides 
that where there is any inconsistency or conflict between the 
terms of the Master Agreement and the Rider,  
 85  the terms of the Rider prevail.  I note however, that there is no 
language contained in the Rider that in any way limits the dura-
tion of the Master Agreement to this preamble limitation.  By 
contrast, the addendum to the Rider sets out the Company™s 
obligation for pension contributions through the life of the Mas-
ter Agreement. There is no dispute that while the parties have not negotiated 
a new Rider agreement, the Comp
any has continued to adhere 
to contractual obligations found
 in both the Master Agreement 
as well as the Rider Agreement, with the exception of the 
check-off and arbitration provisions
.  I would also note that the 
check-off and arbitration provisions are contained in the Master 
Agreement and not the Rider ag
reement.  Brown acknowledged 
that while there is no reference to the dues check-off and the 

arbitration procedure in the Rider agreement, the Company has 
deducted dues in the past years 
and the grievance procedure has 
been in place. 
Accordingly, while the Company may have viewed the Rider 
Agreement as their more important or pivotal agreement with 
the Union, there is insufficient ev
idence to demonstrate that the 
contractual obligations under th
e Master Agreement were ter-minated by the expiration of the 
Rider Agreement. There is no 
documentary evidence or testimon
y that the parties intended for 
the expiration of the Rider to extinguish or terminate the Master 
Agreement.  Conversely, the 1999 addendum to the Rider spe-
cifically extends the contractual obligation for pension contri-
butions to the end of the Mast
er Agreement in 2003.  Accord-
ingly, by ceasing to check off 
and remit dues to the Union, the 
Company has failed and refused to bargain collectively and in 

good faith with  
 86  the exclusive collective bargaining representative of its em-

ployees within the meaning of S
ection 8(d) of the Act in viola-tion of Section 8(a)(1) and (5). 
 BULKMATIC TRANSPORTATION CO. 627When I have received the transcript of these proceedings, I 
will prepare a certification of Bench Decision that will attach 
the transcript portion containing the Bench Decision. This certi-
fication will also contain specific remedy, order and notice 
provisions, which will embody my recommended findings and 
conclusions.  It will be served on the parties and at that point, 
the period for filing an appeal of my decision will run.  I also 
refer the parties to the Board™s rules and Regulations for addi-
tional information regarding the time limit for the filing of an 
appeal.  And with that, the hearing is now closed. 
  